[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              DECEMBER 14, 2006
                                No. 06-13615                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 05-00236-CV-W-E

JANICE BROWN,


                                                       Plaintiff-Appellant,

                                      versus

CITY OF OPELIKA, AL,

                                                      Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                              (December 14, 2006)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      In this case, the district court granted the City of Opelika summary judgment

on Janice Brown’s claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-3(a), that the City retaliated against her, i.e., terminated her employment,

because she had made a complaint of racial discrimination, activity protected by

Title VII.1 The district court ruled against Brown on the ground that she failed to

establish the first prong a prima facie case for retaliation. She now appeals that

ruling.

       The court’s ruling appears in its order of May 30, 2006, at pages 5-8. We

find no error in the ruling and therefore affirm the court’s judgment.

       “[T]o establish a prima facie case of retaliation under Title VII, a plaintiff

must prove the following elements: (1) she participated in an activity protected by

Title VII; (2) she suffered an adverse employment action; and (3) there is a causal

connection between the participation in the protected activity and the adverse

employment decision.” Gupta v. Florida Bd. of Regents, 212 F.3d 571, 587 (11th

Cir. 2000). A plaintiff can show participation in a protected activity by

demonstrating that she had a subjective, good-faith belief that her employer was

engaged in unlawful employment practices and that her belief was objectively

reasonable in light of the facts and record presented. Little v. United Techs.,

Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997).


       1
           Janice Brown is an African American woman. In addition to asserting a claim under
Title VII, she sought relief for the alleged retaliation under 42 U.S.C. § 1983. The district court
denied her § 1983 claim on the theory that Title VII provides the sole relief for a claim of
retaliation. Brown does not challenge that ruling in her appeal; we therefore do not consider it.

                                                 2
      “To establish a causal connection, a plaintiff must show that the decision-

makers were aware of the protected conduct, and that the protected activity and the

adverse action were not wholly unrelated.” Gupta, 212 F.3d at 590 (internal

citation omitted). “Discrimination is about actual knowledge, and real intent, not

constructive knowledge and assumed intent. When evaluating a charge of

employment discrimination, then, we must focus on the actual knowledge and

actions of the decision-maker.” Walker v. Prudential Prop. & Cas. Ins. Co., 286
F.3d 1270, 1274 (11th Cir. 2002) (internal citations omitted).

      Once a prima facie case is established, the burden shifts to the defendant to

rebut the presumption of retaliation by producing legitimate reasons for the adverse

employment action. Sullivan v. Nat’l R.R. Passenger Corp., 170 F.3d 1056, 1059

(11th Cir. 1999). If the defendant offers legitimate reasons, the presumption of

retaliation disappears. Id. The plaintiff must then show that the employer’s

proffered reasons for taking the adverse action were actually a pretext for

prohibited retaliatory conduct. Id.

      We affirm the district court’s judgment because, as the court correctly noted,

the record contained no evidence that Brown engaged in a protected activity by

making a complaint about racial discrimination or harassment. Brown admitted

that she never mentioned the word “race” when she complained about Kirby’s



                                          3
behavior, that she had no knowledge of Kirby making any racially derogatory

comments, and that Kirby took out her anger on everyone, including the white

office assistant. Moreover, Brown did not engage in a protected activity because

she never voiced a complaint that the City was engaged in an unlawful

employment practice. Even if Brown had a subjective belief that Kirby was

harassing and discriminating against her on the basis of race, this belief was not

objectively reasonable in light of the facts presented. Specifically, Brown

conceded that Kirby took out her anger on everyone, including the white office

assistant. To the extent that the office assistant was treated differently, Brown

conceded that the assistant had different responsibilities than hers.

      AFFIRMED.




                                           4